DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.           The terminal disclaimer filed on 06/15/22 has been approved and recorded. 

      RELATED APPLICATIONS
3.	This application is a continuation of and claims priority to U.S. Patent Application No. 16/212,248, filed December 6, 2018, which is a continuation-in-part application of and claims priority to U.S. Patent Application No. 16/020,654 filed June 27, 2018, now U.S. Patent No. 10,600,760, issued March 24, 2020, which is a divisional application of and claims priority to U.S. Patent Application No. 15/247,705, filed August 25, 2016, now U.S. Patent No. 10,032,751, issued July 24, 2018, which claims priority to U.S. Provisional Patent Application No. 62/234,022, filed September 28, 2015, all of which are incorporated herein by reference in their entirety. 

               Allowable Subject Matter
4.  	Claims 1, 3-9, 15, 16, 19-20 allowed.
                                                                          Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
6. 	Regarding Claims 1, 3-9, the prior art failed to disclose or reasonably suggest wherein the capacitive interconnect comprises a first layer of a first dielectric medium on a first metal of the first die and a second layer of a second dielectric medium on a second metal of the second die, wherein a spacing distance between the first metal and the second metal is selected to provide a capacitance value for the capacitive interconnect. 

5. 	Regarding Claims 15, 16, 19-20, the prior art failed to disclose or reasonably suggest a capacitive interconnect between the first die and the second die formed at the bonding interface, the capacitive interconnect comprising a first layer of a first dielectric medium on a first metal of the first die and a second layer of a second dielectric medium on a second metal of the second die, wherein a combined thickness of the first layer and the second layer is less than about 25 nanometers, and wherein the capacitive interconnect comprises a signal line between the first die and the second die. 

Remarks:
The closest prior arts are Haba et al., (US 10600760 B2), and Andresakis et al., US 7596842 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......a capacitive interconnect between the first die and the second die formed at the bonding interface, the capacitive interconnect comprising a first layer of a first dielectric medium on a first metal of the first die and a second layer of a second dielectric medium on a second metal of the second die, wherein a combined thickness of the first layer and the second layer is less than about 25 nanometers, and wherein the capacitive interconnect comprises a signal line between the first die and the second die, as recited in the claim.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899